DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites limitation “a third dielectric layer” and claim 10 depends on claims 1 and 9 which does not recite “a second dielectric layer”. Therefore, the order of referencing the dielectric layer is unclear.
 Claim 19 recites limitation “forming a gate structure on first region of the substrate and a second gate structure on the second region of the substrate” in lines 5-6 and claim 19 does not recite “a first gate structure”. Therefore, the order of referencing the gate structure is unclear. Claim 20 is being rejected for depending on claim 19 and having the above issue incorporating into the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-14, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HSIUNG et al. (Pub. No.: US 2022/0102199 A1), hereinafter as Hsiung.
Regarding claim 1, Hsiung discloses a semiconductor device in Fig. 20B, comprising: a substrate (substrate 102) comprising a first region (left device region 104) and a second region (right device region 104) (see [0014-0016]); a first gate structure (gate structure 130 in left device region 104) positioned on the first region of the substrate (see [0030]); and a second gate structure (gate structure 130 in right device region 104) positioned on the second region of the substrate (see [0030]); a first contact (gate contact 151) comprising: a first lower portion (a lower portion of gate contact 151 being defined by dashed line as shown in annotated Fig. 20B) positioned on a top surface of the first gate structure (see [0060]); and a first upper portion (an upper portion of gate contact 151 as shown in annotated Fig. 20B) positioned on the first lower 

    PNG
    media_image1.png
    692
    848
    media_image1.png
    Greyscale

portion; and a second contact (contact 198 in second device region 110b) comprising: a second lower portion (a lower portion of gate contact 152 being defined by dashed line as shown in annotated Fig. 20B) positioned on a top surface of the second gate structure and a sidewall of the second gate structure (indirectly on the sidewall of gate taper dielectric layer 132) (see annotated Fig. 20B) (see [0058] and [0061]); and a second upper portion (an upper portion of gate contact 152 as shown in annotated Fig. 20B) positioned on the second lower portion; wherein sidewalls of the first lower portion are tapered (the defined lower portion of gate contact 151 has tapered sidewalls as shown in annotated Fig. 20B) and sidewalls of the second lower portion are substantially vertical (the defined lower portion of gate contact 152 has upper vertical sidewalls as shown in Fig. 20B) (see annotated Fig. 20B and [0057], [0061]).
Regarding claim 2, Hsiung discloses the semiconductor device of claim 1, further comprising a first dielectric layer (ILD layer 126) positioned on the first region of the substrate (see Fig. 10 and [0027]); wherein the first gate structure and the first lower portion are positioned in the first dielectric layer (see annotated Figs. 10 and 20B); wherein the first dielectric layer comprises atoms comprising boron (boron doped silicon glass) (see [0027-0030] and [0038]).
Regarding claim 8, Hsiung discloses the semiconductor device of claim 1, further comprising a capping layer (gate capping dielectric layer 142) covering the first gate structure and the second gate structure (see Fig. 20B and [0037]); wherein the first lower portion is positioned along the capping layer and contacting the top surface of the first gate structure (see annotated Fig. 20B); wherein the second lower portion is positioned along the capping layer and contacting the top surface of the second gate structure (see annotated Fig. 20B).
Regarding claim 9, Hsiung discloses the semiconductor device of claim 1, further comprising a first dielectric layer (ILD layer 126) positioned on the second region of the substrate (see Fig. 10 and [0027]); wherein the second gate structure and the second lower portion are positioned in the first dielectric layer (see annotated Fig. 20B); 
Regarding claim 10, Hsiung discloses the semiconductor device of claim 9, further comprising a third dielectric layer (ILD layer 148) positioned on the first dielectric layer (see Fig. 20B); wherein the third dielectric layer comprises atoms comprising boron (see Fig. 20B and [0046]).
Regarding claim 11, Hsiung discloses the semiconductor device of claim 1, wherein sidewalls of the first upper portion and sidewalls of the second upper portion are substantially vertical (see annotated Fig. 20B).
Regarding claim 12, Hsiung discloses the semiconductor device of claim 1, further comprising a plurality of gate spacers (gate spacers 116) positioned on the sidewalls of the first gate structure (see Fig. 20B and [0021]).
Regarding claim 13, Hsiung discloses the semiconductor device of claim 1, wherein the first gate structure comprises: a gate insulation layer (gate dielectric layer 132) positioned on the first region of the substrate (see annotated Fig. 20B and [0030]); and a bottom gate conductive layer (metal layer 134) positioned on the gate insulation layer; wherein the first lower portion is contacting the bottom gate conductive layer (the lower portion of gate contact 151 electrically contacts metal layer 134) (see [0030]).
Regarding claim 14, Hsiung discloses the semiconductor device of claim 13, further comprising an ohmic contact layer (metal 136) positioned between the bottom gate conductive layer and the first lower portion (between metal layer 134 and the lower portion of gate contact 151) (see Fig. 20B and [0030]); wherein the ohmic contact layer comprises titanium silicide, nickel silicide, nickel platinum silicide, tantalum silicide, or cobalt silicide (see [0033]). 
Regarding claim 18, Hsiung discloses the semiconductor device of claim 13, wherein an element density of the first region of the substrate is greater than an element density of the second region of the substrate (circuit structure 100 in Fig. 20B include n-type transistor and p-transistor wherein the n-type transistor having device region 104 includes Si, SiP… and the p-type transistor having device region 104 includes Si, SiGe… therefore, each device region 104 either have larger density of n-type material or larger density of p-type material) (see [0013] and [0018]).
Regarding claim 19, Hsiung a method for fabricating a semiconductor device in Figs. 1-20B, comprising: providing a substrate (substrate 102) comprising a first region (left device region 104) and a second region (right device region 104) (see annotated Fig. 20B above and [0014-0016]); forming a gate structure (gate structure 130 in left device region 104) positioned on the first region of the substrate and a second gate structure (gate structure 130 in right device region 104) positioned on the second region of the substrate (see Fig. 8 and [0030]); forming a first dielectric layer (ILD layer 126) on the substrate to cover the first gate structure, wherein the first dielectric layer comprises atoms comprising boron (see Fig. 6 and [0027]); forming a second dielectric layer (etch stop layer 146) on the first dielectric layer and above the first region of the substrate (see Fig. 14 and [0045]); forming a first contact (gate contact 151) comprising: a first lower portion (a lower portion of gate contact 151 being defined by dashed line as shown in annotated Fig. 20B) positioned on a top surface of the first gate structure (see [0060]); and a first upper portion (an upper portion of gate contact 151 as shown in annotated Fig. 20B) positioned on the first lower portion; and forming a second contact (contact 198 in second device region 110b) comprising: a second lower portion (a lower portion of gate contact 152 being defined by dashed line as shown in annotated Fig. 20B) positioned on a top surface of the second gate structure and a sidewall of the second gate structure (indirectly on the sidewall of gate taper dielectric layer 132) (see annotated Fig. 20B) (see [0058] and [0061]); and a second upper portion (an upper portion of gate contact 152 as shown in annotated Fig. 20B) positioned on the second lower portion; wherein sidewalls of the first lower portion are tapered (the defined lower portion of gate contact 151 has tapered sidewalls as shown in annotated Fig. 20B) and sidewalls of the second lower portion are substantially vertical (the defined lower portion of gate contact 152 has upper vertical sidewalls as shown in Fig. 20B) (see annotated Fig. 20B and [0057], [0061]).

      Allowable Subject Matter
Claims 3-7, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 112 rejection as set forth in the office action.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising a second dielectric layer positioned on the first dielectric layer, wherein the first upper portion is positioned along the second dielectric layer, wherein the second dielectric layer comprises atoms comprising phosphorus, arsenic, antimony, or boron, wherein a concentration of atoms of the second dielectric layer is greater than a concentration of atoms of the first dielectric layer as recited in claim 3; and further comprising steps of: forming a third dielectric layer on the second dielectric layer, wherein the third dielectric layer comprises atoms comprising phosphorus, arsenic, antimony, or boron; and forming a fourth dielectric layer positioned on the third dielectric layer, wherein the fourth dielectric layer comprises atoms comprising phosphorus, arsenic, antimony, or boron wherein a concentration of atoms of the second dielectric layer is greater than a concentration of atoms of the first dielectric layer, wherein a concentration of atoms of the fourth dielectric layer is greater than a concentration of atoms of the third dielectric layer as recited in claim 20. Claims 4-7 and 15-17 depend on claim 3, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818